     Case 2:16-cv-00866-GMN-BNW Document 114 Filed 06/11/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Paterno C. Jurani, Esq.
 3
     Nevada Bar No. 8136
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     pjurani@wrightlegal.net
 6
     Attorneys for Plaintiff, U.S. Bank National Association as Trustee for Merrill Lynch Mortgage
 7   Investors Trust, Mortgage Loan Asset Back Certificates Series 2005-A8

 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10
     U.S. BANK NATIONAL ASSOCIATION                    Case No.: 2:16-cv-00866-GMN-BNW
11   AS TRUSTEE FOR MERRILL LYNCH
     MORTGAGE      INVESTORS      TRUST,               STIPULATION AND ORDER TO
12   MORTGAGE LOAN ASSET BACK                          EXTEND DEADLINE TO FILE REPLY
13   CERTIFICATES SERIES 2005-A8;                      IN SUPPORT OF U.S. BANK’S
                                                       MOTION FOR SUMMARY
14                 Plaintiff,                          JUDGMENT
15          vs.                                        (SECOND REQUEST)
16
     BDJ INVESTMENTS, LLC, A Nevada
17   Limited  Liability Company; LONE
     MOUNTAIN QUARTETTE COMMUNITY
18   ASSOCIATION, A Nevada Non Profit
19   Company;

20                   Defendants.
21
              Plaintiff, U.S. Bank National Association as trustee for Merrill Lynch Mortgage
22
      Investors Trust, Mortgage Loan Asset Back Certificates Series 2005-A8 (“Plaintiff” or “U.S.
23
      Bank”) and Defendant, Lone Mountain Quartette Community Association (“Lone Mountain”)
24
      (collectively, the “Parties”), by and through their undersigned and respective counsel of
25
      record, hereby stipulate as follows:
26
              1.     Lone Mountain filed its Opposition to U.S. Bank’s Motion for Summary
27
      Judgment [ECF No. 105] (“Lone Mountain’s Opposition”) on June 3, 2019;
28


                                               Page 1 of 2
     Case 2:16-cv-00866-GMN-BNW Document 114 Filed 06/11/19 Page 2 of 2




 1             2.    The deadline to file a Reply in response to Lone Mountain’s Opposition is June

 2    17, 2019;

 3             3.    BDJ Investments, LLC (“BDJ”) filed its Response to U.S. Bank’s Motion for

 4    Summary Judgment [ECF No. 110] (“BDJ’s Opposition”) on June 4, 2019;

 5             4.    The deadline to file a Reply in response to BDJ’s Opposition is June 18, 2019.

 6             5.    In order to allow U.S. Bank to file one Reply in support of its Motion for

 7    Summary Judgment, the Parties have agreed the deadline to file a Reply in response to Lone

 8    Mountain’s Opposition shall be moved one day, to June 18, 2019.

 9             6.    This is the second request to extend the deadline for briefing related to

10    motions for summary judgment. Previously, U.S. Bank and BDJ extended the deadline to

11    file responses to their respective motions for summary judgment one day. The Parties have

12    entered into this agreement in good faith and not for purposes of delay or prejudice to any

13    party.

14    Dated this 11th day of June, 2019.               Dated this 11th day of June, 2019.
15
      WRIGHT, FINLAY & ZAK, LLP                        THE CLARKSON LAW GROUP, P.C.
16
      /s/ Paterno C. Jurani, Esq.                      /s/ Matthew J. McAlonis, Esq.
17    Dana Jonathon Nitz, Esq.                         Adam H. Clarkson, Esq.
18    Nevada Bar No. 0050                              Nevada Bar No. 10003
      Paterno C. Jurani, Esq.                          Matthew J. McAlonis, Esq.
19    Nevada Bar No. 8136                              Nevada Bar No. 11203
      7785 W. Sahara Ave., Suite 200                   John W. Aylor, Esq.
20
      Las Vegas, Nevada 89117                          Nevada Bar No. 13448
21    Attorneys for Plaintiff, U.S. Bank National      3230 S. Buffalo Drive, Suite 108
      Association as Trustee for Merrill Lynch         Las Vegas, Nevada 89117
22    Mortgage Investors Trust, Mortgage Loan          Attorneys for Defendant, Lone Mountain
      Asset Back Certificates Series 2005-A8           Quartette Community Association
23
24
                                                 ORDER
25     IT IS SO ORDERED.
26
       DATED this______day
                  12       of June, 2019.             __________________________________
27                                                    Gloria M. Navarro, Chief Judge
28                                                    UNITED STATES DISTRICT COURT



                                                Page 2 of 2
